Citation Nr: 1643023	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-47 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pain throughout the body secondary to a service connected migraine headache disability.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 for further development.  

The Veteran presented testimony at a Board hearing in August 2013.  A transcript of the hearing is associated with the Veteran's claims folder

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pain secondary to migraines

This issue was remanded in February 2014 so that the Veteran could undergo a VA examination.  The examiner was asked to provide a medical opinion regarding the etiology of the disability.  The examiner was to review the claims file and note numerous past complaints that were voiced by the Veteran and that were enumerated in the Remand.  

The Veteran underwent a VA examination in March 2014.  However, the examiner (Dr. Aune.) had not reviewed the claims file.  The examiner stated that it was less likely than not that the Veteran's pain disability was caused or aggravated by her service connected migraine headaches or medication for the treatment thereof.  However, she then stated that the Veteran has had a 25 year history of treatment for migraine headaches and experienced side effects due to her migraine medications.  She further stated that "these are symptoms but not a disability and resolved with discontinuation of these medications."  The Board notes that this would seem to suggest that despite the earlier stated opinion, that the pain is secondary to medications taken for a service connected disability.  Moreover, the Veteran presumably would not discontinue these medications.  Given the conflicting statements provided by the VA examiner, the Board finds that a remand is necessary to clarify the examiner's opinion.  

The examiner provided an addendum in April 2014.  However, the addendum did not address the discrepancy.  Instead, she merely stated that she reviewed the claims file.  She did not specifically note the Veteran's reported side effects.  

Fibromyalgia

This issue was remanded in February 2014 so that the Veteran could undergo a VA examination to obtain a medical opinion regarding the nature and etiology of the claimed disability.  The Veteran underwent a separate VA examination in March 2014.  The examiner (Dr. Ahlheit) reviewed the claims file in conjunction with the examination.  She opined that "the Veteran does not have the complete trigger point tenderness and the tenderness she has is only slight.  She does not meet the fibromyalgia diagnostic symptoms by exam.  She does not exhibit an undiagnosed gulf war illness.  Most likely this is part of the undifferentiated somatoform disorder."  However, the examiner did not render an opinion regarding whether the undifferentiated somatoform disorder was due to service; at present only right-sided somatoform disorder is service-connected.  The complaints noted on examination included tendness on both sides of the body.  Thus, the explanation that the Veteran's complaints are fully attributable to the right-sided undifferentiated somatoform disorder are not persuasive and require further comment from the examiner.

						(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from Dr. Aune.  She should be asked whether it is at least as likely as not that the Veteran has a disability manifested by pain that was caused by or aggravated (permanently worsened beyond its natural progression) by medications taken for migraine headaches.   If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If a disability manifested by pain is attributed to the medications taken for migraine headaches, then the examiner should discuss whether such disability involves manifestations separate and apart from those associated with the Veteran's service-connected right-sided undifferentiated somatoform disorder.

2.  The RO should obtain an addendum opinion from Dr. Ahlheit.  She should be asked whether it is at least as likely as not that the Veteran's fibromyalgia-like symptoms (including pain) were incurred in or caused by service, to include whether it was caused by or aggravated by service connected right-sided pain due to undifferentiated somatoform disorder.  

3.  If an addendum opinion cannot be obtained, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any disability which is determined to be related to the service-connected migraine headaches disability.  A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

The examiner should state whether any medications for service-connected migraine headaches cause any separate disability.  The examiner should note the Veteran's other current service-connected disabilities: right-sided pain due to an undifferentiated somatoform disorder and scar residuals from a laparoscopy.  She also has nonservice-connected disabilities that include diabetes mellitus (see October 2009 Dr. J.K. record). 

The examiner should review the file and note the Veteran's past complaints of side effects from medications: 

* Sleepiness from Fiorinal (see September 1995 VA examination report); 

* chest heaviness from Maxalt (see April 1999 record), Zomig and Imitrex (see March 2004 Dr. C.J. record and June 2003 neurological record); chest pain from Darvocet (see May 2002 Dr. B.F. record);

* "a little sensation of palpation" from Calan (see February and March 2000 records); 

* somnolence from Norflex and possible "jaw tightness and chest pressure" Axert (June 2003 neurology record); 

* dizziness and stomach pain from Verelan (see February and November 2005 Dr. C.J. records); 

* a "tight throat," heart symptoms and soreness/numbness from Relpax (April 2005 Dr. C.J. record and August 2005 Board hearing, pp 6-7); 

* dizziness from Lyrica (January 2007 Dr. C.J. record); 

* itching then a urine infection from Baclofen (February 2007 Dr. C.J. record); 

* arm tingling from Topamax (see March 2009 Dr. C.J. record); and 

* flu-like symptoms to include a "sore, aching, systemic reaction" (see August 2013 Board hearing pp 8-9). 

* Body aches from Frova (see May 2010 Dr. C.J. record)

After reviewing the file, the examiner should answer the following questions: 

* Is it as least as likely as not that any current chronic disability manifested by widespread pain throughout the body (diagnosed at present or at any time from December 2008) was caused by or is due to the service-connected migraine headaches or medication for the treatment thereof? 

* Is it as least as likely as not that any disability manifested by widespread pain throughout the body was aggravated (made permanently worse beyond the natural progression of the disease) by service-connected migraine headaches or medication for the treatment thereof? 

If a disability is aggravated by the service-connected migraine headaches or medication for the migraine headaches, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected migraine headaches. 

If a disability manifested by pain is attributed to the medications taken for migraine headaches, then the examiner should discuss whether such disability involves manifestations separate and apart from those associated with the Veteran's service-connected right-sided undifferentiated somatoform disorder.

Finally, the examiner should characterize any claimed disability as one of the following: 

* An undiagnosed illness; 

* A diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology (to include fibromyalgia); 

* A diagnosable chronic multi-symptom illness with a partially explained etiology (for example, diabetes mellitus); or 

* A disease with a clear and specific etiology. 



The examiner should explain the reasons for the opinion given and support the reasons with accurate facts. 

4.  If an addendum opinion cannot be obtained, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed fibromyalgia or undiagnosed illness (see 38 C.F.R. § 3.317).  A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

The examiner should reference a September 1999 record from Dr. R.L. noting that there was insufficient trigger point tenderness for "full" fibromyalgia syndrome, August and October 2001 VA examinations discussing a lack of a diagnosis of fibromyalgia, and the April 2004 VHA opinion ruling out everything except the undifferentiated somatoform disorder (for which the Veteran is now service-connected). 

The examiner should characterize any claimed disability as one of the following: 

* An undiagnosed illness; 

* A diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology (to include fibromyalgia); 

* A diagnosable chronic multi-symptom illness with a partially explained etiology (for example, diabetes mellitus); or 

* A disease with a clear and specific etiology. 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



